 
 
I 
108th CONGRESS
2d Session
H. R. 3923 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2004 
Mr. Shuster introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate the Federal building located at 228 Walnut Street, in Harrisburg, Pennsylvania, as the Ronald Reagan Federal Building. 
 
 
1.DesignationThe Federal building located at 228 Walnut Street, in Harrisburg, Pennsylvania, shall be known and designated as the Ronald Reagan Federal Building. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Ronald Reagan Federal Building. 
 
